        7:20-cv-04260-JD          Date Filed 08/25/21         Entry Number 63           Page 1 of 9




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                  SPARTANBURG DIVISION

    ALEXANDRA CHAPPELL ARNETTE,                                            CA: 7:20-cv-04260-JD
    BLAKE EMERSON ARNETTE, EMILY
    SCANLON, CARLEY BRENGOSZ,
    ALISON FREDERICK and ASHLEY
    JAMES HARROP,

                                      Plaintiffs,

                       v.                                               OPINION AND ORDER

    LIMESTONE COLLEGE, COLLINS
    MURPHY, JANIE CORY and WALT
    GRIFFIN,

                                     Defendants.

        This matter is before the Court on several motions by the parties. Defendant Janie Cory

(“Cory”) (also referred to in other pleadings as “Corey” and/or “Corry”) filed a Motion to Dismiss

her from Plaintiffs Alexandra Chappell Arnette (“A. Arnette”), Blake Emerson Arnette (“E.

Arnette”), Emily Scanlon (“Scanlon”), Carley Brengosz (“Brengosz”), Alison Frederick

(“Frederick”), and Ashley James Harrop’s (“Harrop”) (collectively “Plaintiffs”) Amended

Complaint pursuant to Rule 12(b)(6), Fed R. Civ. P., because she was not employed at Limestone

at the time of the alleged incident.1 (DE 22.) In addition, Defendant Limestone University

(incorrectly identified as “Limestone College” and hereinafter referred to as “Limestone” or



1
         Plaintiffs’ Amended Complaint (DE 5) alleges sufficient facts to support a plausible claim against
Cory who is the Human Resources Director for Limestone. However, Plaintiffs concede in their Response
to Defendants’ Motion to Dismiss (DE 45) that Cory was not the Human Resources Director at the time of
the alleged incident; and therefore, she is not a proper party to this action. Generally, a 12(b)(6) motion to
dismiss tests the sufficiency of the complaint but does not resolve fact disputes. See Republican Party v.
Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) tests the sufficiency
of a complaint; importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.”) Since Plaintiffs concede Cory is not a proper party in this case, the Court grants
Defendants’ Motion to Dismiss Cory.
                                                      1
       7:20-cv-04260-JD        Date Filed 08/25/21     Entry Number 63        Page 2 of 9




“Defendant”) also filed a Rule 12(b)(6), Fed R. Civ. P., Partial Motion to Dismiss (DE 23)

Plaintiffs’ first four causes of action (First Cause of Action - Invasion of Privacy – Wrongful

Intrusion into Private Affairs in 2012, Second Cause of Action - Invasion of Privacy – Wrongful

Intrusion into Private Affairs in 2013 (collectively “Invasion of Privacy Torts”), Third Cause of

Action - Intentional Infliction of Emotional Distress in 2012, and Fourth Cause of Action -

Intentional Infliction of Emotional Distress in 2013 (collectively “Intentional Infliction Torts”))

because Plaintiffs fail to allege inter alia that Murphy was acting within the course and scope of

his employment when he committed the acts alleged by Plaintiffs. Lastly, Plaintiffs have filed a

Rule 15(a)(2), Fed. R. Civ. P., Motion to Amend their Amended Complaint (DE 43) to inter alia

replace Cory with the correct Human Resources Directors at the time of the alleged incident.

       The parties submitted responses and replies to these motions; and therefore, the motions

are ripe for review and decision. After reviewing the motions and memoranda submitted, the Court

grants Cory’s Motion to Dismiss (DE 22) (as provided in n. 1) and grants Limestone’s Partial

Motion to Dismiss (DE 23). In addition, the Court grants Plaintiffs’ Motion to Amend (DE 43) in

part as provided herein.

                                        BACKGROUND

       As alleged by the Plaintiffs, Plaintiffs A. Arnette and Scanlon were student-athletes at

Lindenwood University in St. Charles, Missouri (“Lindenwood”), playing on the women’s field

hockey team during the 2012 and 2013 field hockey seasons. Plaintiffs Brengosz and Frederick

were student-athletes at Lindenwood playing on the women’s field hockey team during the 2013

field hockey season. On October 28, 2012, Limestone hosted a field hockey game between

Lindenwood and Limestone at Limestone and again on September 27, 2013. Upon arrival,

Limestone agents directed the student athlete Plaintiffs to a men’s locker room, which was



                                                2
       7:20-cv-04260-JD         Date Filed 08/25/21        Entry Number 63         Page 3 of 9




designated for their use before and after the game. While in the subject locker room, the student

athlete Plaintiffs changed clothes and showered such that they were in various states of nudity and

undress while present in the locker room. Collins Murphy (“Murphy”), a Limestone employee,

secretly placed a video camera in the subject locker room prior to Plaintiffs’ arrival on campus and

video recorded the student athlete Plaintiffs without their knowledge or consent, while they were

in a state of nudity.

        Plaintiffs allege Murphy had knowledge of sporting events on campus and access to athletic

facilities with Limestone’s knowledge and consent. While employed with Limestone, Murphy

secretly recorded the student athlete Plaintiffs changing clothes and taking showers in locker rooms

on or about October 28, 2012, and September 27, 2013. At some point thereafter, the recordings

of the student athlete Plaintiffs were uploaded to various pornographic websites. Thereafter,

Plaintiffs discovered Murphy’s conduct. Plaintiffs filed suit on December 8, 2020, alleging several

State law claims against multiple defendants including Murphy.

                                       LEGAL STANDARD

        A.      Rule 12(b)(6), Fed. R. Civ. P.

        A motion to dismiss for failure to state a claim challenges the legal sufficiency of a

complaint. See Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). “[A] motion to dismiss

for failure to state a claim should not be granted unless it appears certain that the plaintiff can prove

no set of facts which would support its claim and would entitle it to relief.” Mylan Labs., Inc. v.

Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). “In considering a motion to dismiss, the court should

accept as true all well-pleaded allegations and should view the complaint in a light most favorable

to the plaintiff.” Id.   To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”



                                                   3
       7:20-cv-04260-JD         Date Filed 08/25/21       Entry Number 63        Page 4 of 9




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. “The plausibility standard is not akin to a probability requirement, but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

While a complaint “does not need [to allege] detailed factual allegations,” pleadings that contain

mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are merely consistent

with a defendant’s liability, it stops short of the line between possibility and plausibility of

entitlement to relief.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted). Stated differently,

“where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged but it has not ‘show[n]’ ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       B.      Rule 15(a), Fed. R. Civ. P.

       Under Federal Rule of Civil Procedure 15(a), a party may amend a pleading as a matter of

course within 21 days after service of said pleading, or within 21 days after service of a motion to

dismiss. Fed. R. Civ. P. 15(a)(1). In all other cases a party may amend its complaint “only with

the other party's written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “Under Fed. R.

Civ. P. 15(a), leave to amend a pleading ‘shall be freely given when justice so requires.’ The

Supreme Court has emphasized that ‘this mandate is to be heeded.’ Foman v. Davis, 371 U.S.

178, 182, 9 L. Ed. 2d 222, 83 S. Ct. 227 (1962). In Foman, the Court indicated that leave to amend

a pleading should be denied only when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the amendment would be futile. Id.



                                                  4
       7:20-cv-04260-JD         Date Filed 08/25/21       Entry Number 63         Page 5 of 9




The Fourth Circuit has held, as have a number of other circuits, that delay alone is not sufficient

reason to deny leave to amend. The delay must be accompanied by prejudice, bad faith, or futility.”

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509-510 (4th Cir.1986).

        “An amendment is futile if the amended claim would fail to survive a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6).” Hall v. Greystar Mgmt. Servs., L.P., 637

Fed. Appx. 93, 97 (4th Cir. 2016); citing, Perkins v. United States, 55 F.3d 910, 917 (4th Cir. 1995).

“[A] motion to dismiss for failure to state a claim should not be granted unless it appears certain

that the plaintiff can prove no set of facts which would support its claim and would entitle it to

relief.” Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). “In considering a motion

to dismiss, the court should accept as true all well-pleaded allegations and should view the

complaint in a light most favorable to the plaintiff.” Id. To withstand a Rule 12(b)(6) motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (internal quotation marks omitted).

        While a complaint “does not need [to allege] detailed factual allegations,” pleadings that

contain mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line between possibility and plausibility

of entitlement to relief.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).




                                                   5
       7:20-cv-04260-JD        Date Filed 08/25/21       Entry Number 63         Page 6 of 9




                                           DISCUSSION

       A. Vicarious Liability against Limestone

       Defendants argue that Plaintiffs’ Amended Complaint is deficient because Plaintiffs fail to

allege “that Murphy acted within the course and scope of his employment when he allegedly

videoed the Plaintiffs surreptitiously in Limestone’s locker room.” (DE 23, p. 5.) Defendants

contend “[a]n act is within the scope of a servant’s employment where reasonably necessary to

accomplish the purpose of his employment and in furtherance of the master’s business.” Plaintiffs

cite Armstrong v. Food Lion, Inc., 371 S.C. 271, 639 S.E.2d 50 (S.C. 2006) for this proposition.

(DE 23, p.7.) Defendants are correct as to South Carolina law and the implausibility of Murphy

videotaping the student athlete Plaintiffs while they were fully nude, or in various stages of undress

as being in the course and scope of his employment with Limestone based on Plaintiffs’

allegations. See Park v. Southeast Serv. Corp., 771 F. Supp. 2d 588 (D.S.C. 2011) (ruling on

12(b)(6) that “[p]laintiff has not submitted to the court a plausible argument that [employee]'s

decision to video record [p]laintiff using the restroom was an act committed in furtherance of his

employment.”) Under South Carolina law, “the act of a servant done to effect some independent

purpose of his own and not with reference to the service in which he is employed, or while he is

acting as his own master for the time being, is not within the scope of his employment so as to

render the master liable therefor.” Armstrong v. Food Lion, Inc., 639 S.E.2d 50, 53, 371 S.C. 271,

276 (S.C. 2006).

       Plaintiffs’ Amended Complaint alleges inter alia that Limestone hired Murphy in the

athletic and recreation department at Limestone such that he had access to the locker room facilities

at Limestone and had knowledge of the athletic competitions that took place at Limestone. (DE

5, ¶ 32.) The complaint further alleges that,



                                                  6
       7:20-cv-04260-JD        Date Filed 08/25/21     Entry Number 63        Page 7 of 9




       Upon information and belief, in October 2012 and September 2013, Defendant
       Murphy placed a hidden video camera device within a locker room facility of
       Defendant Limestone College for the purpose of videotaping Plaintiffs, their
       teammates, and other women student-athletes while the women were showering
       and in various states of undressing.

(DE 5, ¶¶ 34.) Moreover, Plaintiffs allege that “[a]t all times relevant and within the course and

scope of his employment and duties with Defendant Limestone, Defendant Limestone provided

Defendant Murphy with access to and/or control over the athletic and recreational facilities at

Defendant Limestone College, including, but not limited to, the locker room facilities.” (DE 5, ¶

33.) These conclusory statements are offset by Plaintiffs’ allegations that Murphy’s employment

with Limestone ended in 2014 and that in 2019 Murphy uploaded the recordings to pornographic

websites and gained an income from the content he provided on his accounts on the Pornhub and

xHamster websites. (DE 5, ¶ ¶ 47, and 51.) These allegations taken as true do not allow the Court

to draw the reasonable inference that Murphy’s tortious acts were in furtherance of Limestone’s

business to invoke vicariously liability.

       A plaintiff seeking recovery from the master for injuries must establish that the
       relationship existed at the time of the injuries, and also that the servant was then
       about his master’s business and acting within the scope of his employment. Id. An
       act is within the scope of a servant's employment where reasonably necessary to
       accomplish the purpose of his employment and in furtherance of the master's
       business. Id. . . . .
       The act of a servant done to effect some independent purpose of his own and not
       with reference to the service in which he is employed, or while he is acting as his
       own master for the time being, is not within the scope of his employment so as to
       render the master liable therefor.
Armstrong at 52-53. Accordingly, since Plaintiffs’ Amended Complaint is silent regarding

whether the scope of Murphy’s employment included videotaping or recording of athletes and

given the fact that the Amended Complaint affirmatively alleges Murphy not Limestone profited

from the videotaping, the Court must find that Plaintiffs have not pled sufficient facts or stated




                                                7
        7:20-cv-04260-JD          Date Filed 08/25/21         Entry Number 63          Page 8 of 9




plausible claims for relief for the Invasion of Privacy and Intentional Infliction of Emotional

Distress torts against Limestone.2

        B. Motion to Amend Complaint

        Plaintiffs’ proposed amended complaint purports to name inter alia Limestone’s Human

Resource Directors Sharon Hammonds (“Hammonds”) and Brenda Watkins (“Watkins”) in lieu

of current Human Resources Director Cory. (DE 43, p. 3.) Defendants do not object to the removal

of Cory, and they are silent regarding the addition of Hammonds and Watkins except as to the

futility of Plaintiffs vicarious liability claims in their first four causes of action. See n. 2 supra.

Even if the Court were to construe Defendants’ opposition to Plaintiffs’ motion to amend to include

its opposition to adding Hammonds and Watkins regarding the remaining causes of action,

Plaintiffs’ motion passes Rule 15, Fed R. Civ. P., muster. This Court’s review of a futility defense

is governed by a Rule 12(b)(6) standard of review and the Court must confine its review to the

face of the purposed amended complaint. See Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134

(4th Cir. 1993) (“In considering a motion to dismiss, the court should accept as true all well-

pleaded allegations and should view the complaint in a light most favorable to the plaintiff.”)

Based on the Court’s review of the proposed amended complaint, the Court finds that the proposed

amended complaint regarding the remaining causes of action is not futile because it alleges

sufficient facts and states plausible claims for relief against Hammond and Watkins.




2
        Plaintiffs also seek to amend their complaint to add the phrase “within the course and scope of his
responsibilities of monitoring the facilities of the Defendant Limestone” to each cause of action, purportedly
to remedy the vicarious liability defect in the Amended Complaint. However, simply adding this phrase
will not remedy the lack of plausibility that Murphy’s conduct was not in furtherance of Limestone’s
business; and therefore, the amendment would be a futile act. See Hall v. Greystar Mgmt. Servs., L.P., 637
Fed. Appx. 93, 97 (4th Cir. 2016); citing, Perkins v. United States, 55 F.3d 910, 917 (4th Cir. 1995) (“An
amendment is futile if the amended claim would fail to survive a motion to dismiss pursuant to Federal
Rule of Civil Procedure 12(b)(6).”) Accordingly, this Court denies Plaintiffs’ Motion to Amend except as
provided in this Order.
                                                      8
       7:20-cv-04260-JD       Date Filed 08/25/21     Entry Number 63       Page 9 of 9




                                       CONCLUSION

       For the foregoing reasons, it is Ordered that Cory’s Motion to Dismiss (DE 22) is granted

and Limestone’s Partial Motion to Dismiss (DE 23) is granted. In addition, Plaintiffs’ Motion to

Amend (DE 43) is granted in part and denied in part as provided herein.

       AND IT IS SO ORDERED.
                                                           _________________________
                                                           Joseph Dawson, III
                                                           United States District Judge

August 25, 2021
Greenville, South Carolina




                                               9
